Citation Nr: 1204285	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-36 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric disability other than PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel





INTRODUCTION

The Veteran had active naval service from September 1962 to April 1966, to include service in Vietnam from September 1965 to March 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran filed a claim for service connection for PTSD and or depressive disorder.  The Board, accordingly, will consider whether service connection may be granted for any diagnosed psychiatric disorder.

The issue of entitlement to service connection for PTSD is decided herein, whereas the issue of entitlement to service connection for a psychiatric disability other than PTSD is addressed in the Remand that follows this decision.


FINDING OF FACT

The Veteran has not had PTSD during the pendency of this claim. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in December 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim being decided herein.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file.  VA Medical Center treatment records have been obtained.  These contain psychometric testing and evaluations unequivocally showing that the Veteran does not have PTSD.  An addendum to the testing indicates that the claims folder was reviewed following the assessment and that the information was highly consistent with the Veteran's self-report.  The Veteran was not afforded additional VA examination.  The Board finds no additional development is necessary as the current evaluations are adequate to determine the claim.  The Veteran has not submitted a prima facie case for PTSD.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

The Board will now address the merits of the claim.

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3)  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals  (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54  

Analysis

In his stressor report received at the RO in December 2007, the Veteran asserts that while he was in Vietnam, he endured two specific stressful experiences.  He cited to an incident in December 1965 which occurred at the field hospital NEHR in DaNang in a small town referred to as Dog Patch.  He stated that while assigned to the MCB #5 he went to give blood there were bodies laying in the field next to the hospital.  He went to a tent to give blood and saw a 55 gallon barrel outside with bloody boots and clothes inside.  There were stretchers up against tents with blood running off of them.  The other incident occurred in February 1966 while with the same unit.  He was riding shotgun in a semi truck to get supplies at night through DaNang.  There were many Vietnamese people all over the bridges and roads, and the road was very dark.  In additional correspondence from the Veteran received in December 2008, he added that the incident in the truck occurred in January or February 1966 and that it was difficult for him to get his M14 aimed out the window and this made the experience more stressful.  He also noted that he got extended four months and had guard duty all the time.

In April 2008, August 2009 and February 2010, the RO made a formal finding of insufficient information to verify the Veteran's claimed PTSD stressors.  The RO noted that the there was no corroboration of the Veteran's giving blood in the treatment records and although there is evidence of him being in DaNang, the second stressor was too vague without names and dates and thus could not be verified by any military records. 

A review of the Veteran's DD Form 214 shows that he received the Vietnam Service Medal and that his specialty number and title was GMG-0850, the related civilian occupation for which was ordinance man (gov. ser.).  Out of his three years and seven months of service, three years and two months were spent in foreign or sea service.  His SPR's reflect that his sea duty date commenced in December 1962 and he was authorized for hostile fire pay for the months of September 1965 through March 1966.  

A review of the Veteran's STRs shows that at the time of his separation examination in April 1966, there was no indication that the Veteran had a psychiatric disability at that time.  He was found to be clinically normal upon mental status examination and there is no other documentation of any psychiatric treatment while the Veteran was in active service.  An entry dated in October 1965 reflects that he was treated for a cyst while in DaNang but does not reflect that he gave blood.  

VA treatment records date from September 2006 through December 2009 and show that the Veteran retired in December 2006 after working as a railroad car man and a school custodian.  He was referred for mental health assessment after reporting increased intrusive thoughts since retirement.  He was subsequently referred to PTSD assessment.  

A VA mental health team intake PTSR clinic two hour interview was conducted in early October 2007.  A clinician-administered PTSD Scale for DSM-IV was accomplished and review of VA treatment records was conducted.  The Veteran appeared for the interview and was guarded but cooperative.  He appeared candid and accurate in his responses.  The Veteran reported he was never married.  He noted he had recently retired and had too much free time since retirement.  He also reported that a buddy from Vietnam, with whom he had recently re-established contact, had passed away shortly thereafter.  A few "flashbacks", sleep disturbance and "defensiveness" were identified as areas of concern.  The Veteran did not meet the diagnostic criteria for PTSD but did endorse some of the clinically significant symptoms of PTSD and generalized anxiety disorder (GAD).  He did not drink alcohol but endorsed alcohol abuse prior to 1984.  He denied symptoms of depression.  The examiner noted rule out adjustment disorder (related to retirement) and complicated bereavement.  He denied suicidal or homicidal ideations.  He owns multiple firearms which he stores unlocked but separate from his ammunition.  The examiner encouraged him to store these locked and separate or to get rid of them.  He was future oriented and there were no security concerned.  

The detailed PTSD assessment results did not support a current diagnosis of PTSD.  The assessment reflects an acceptance that the Veteran had stressful experiences in Vietnam as described by the Veteran.  The Veteran also noted an additional stressor of a serious motor vehicle accident in 2001.  Thus he was found to meet the A criteria for PTSD, exposure to a traumatic event.  As for criterion B, re-experiencing of traumatic event, the Veteran endorsed one out of five of these symptoms at a clinically significant level.  The clinically significant symptoms were related to the car accident.  He experienced a sub-clinical level symptom of intrusive images of Vietnam, sometimes, which do not cause him significant distress.  He also noted he becomes upset when reminded of these events, but it was noted that this does not cause clinically significant distress or interference.  As for Criterion C, Avoidance/Numbing, the Veteran experienced zero out of seven of the Criterion C symptoms at a clinically significant level but did endorse several at a sub-clinical level.  He avoids Asian people or restaurants about once or twice a week since these remind him of Vietnam.  This causes him some distress and mild disruption of activities.  He avoids talking to people about his service experiences but this was not described as clinically significant distress or interference.  He also endorsed a mild sense of foreshortened future but he does not dwell on this.  As for criterion D, persistent hyperarousal, he endorsed two out of five of these at a clinically significant level.  He reported difficulty sleeping several times per week since retirement and exaggerated startle response.  He described not being able to hear people come up behind him because of his hearing loss.  This makes his heart skip a beat and leaves him quite distressed.  

Based on these findings, the examiners, a psychologist and a psychology intern, concluded that the Veteran did not have PTSD because he did not report reexperiencing a sufficient number of Criterion C symptoms and he does not appear to meet Criterion F for clinically significant distress/interference.  The clinical impressions and integrated summary included Adjustment disorder, with anxiety.  

An addendum to this report later in October shows that the Veteran's sibling was consulted.  His information was consistent with that reported by the Veteran.  Additionally, the author of the report noted that the Veteran scored below the established cut-off score for PTSD on the PTSD checklist and suggests that the reported distress is not consistent with levels that are usually associated with PTSD.  The Veteran's claims folder and DD-214 were reviewed following the assessment and found to be highly consistent with the Veteran's self-report.  

Additional VA treatment records dated in 2008 and 2009 show individual therapy sessions every four to twelve weeks for anxiety disorder, depression and health concerns.  

In March 2010, the Veteran was afforded a VA mental health examination for disorders other than PTSD and eating disorders.  At that time, the Veteran reported some depressive problems since his retirement.  He reported the incident of riding shotgun in Vietnam and stated he was mistreated upon his return.  He noted that he was not happy about being a diabetic.  He reported depression after the death of his father.  The examiner made a diagnosis of depression.  

The Board acknowledges that, as discussed above, the Veteran has reported an event taking place during his service in the Republic of Vietnam as a PTSD stressor.  This is accepted as criteria A by the examiners in the treatment record.  The Board notes that the description of events is consistent with the facts and circumstances of service and does not at this time question the veracity of the Veteran's statements.  Nonetheless, there is no diagnosis of PTSD in the record.  In fact, as noted above, the detailed VA PTSD assessment clearly and unequivocally sets forth an explanation of why the Veteran does not have PTSD.  He does not meet the criteria for the diagnosis according to the DSM-IV.  He has offered no competent evidence to discount the conclusions in this report.  Therefore, the Board accepts the VA examiners' opinions that the Veteran does not currently have PTSD which is related to his active service. 

There is no medical evidence indicating that the Veteran has PTSD related to his active service.  While the Veteran might sincerely believe that he has PTSD that is related to service, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The Court has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, as noted above, there is no evidence of record showing that the Veteran has been diagnosed with PTSD. 

Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a psychiatric disability other than PTSD is decided.  

The Veteran has urged that his current psychiatric disability other than PTSD is due to his service in Vietnam and the circumstances surrounding his return to civilian life following his return.  He also urges that current depression is related to current service-connected disability.  The Veteran is service-connected for diabetes, peripheral neuropathy, retinopathy, tinnitus and hearing loss.  In the March 2010 examination report, the Veteran's recorded statements include his assertions to the effect that (1) he was in danger in Vietnam and was mistreated upon his return and (2) he is not happy he is a diabetic.  The examiner did not address these statements in his conclusions that (1) the Veteran did not present that depression was related to or caused by his service-connected disabilities and (2) it is less likely that his depression is secondary to service-connected disabilities.  Nor did he address whether the currently diagnosed psychiatric disability was directly related to service.  Under the circumstances, the Board finds the examination report inadequate in its present state.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The claims folder should be provided to the examiner who conducted the March 2010 examination, or a suitable substitute with appropriate expertise if that examiner is unavailable, to provide an opinion with respect to each of the Veteran's acquired psychiatric disorders (other than PTSD) as to whether there is a 50 percent or better probability that the disorder is due to service or was caused or chronically worsened by any of the Veteran's service-connected disabilities.  

The examiner should specifically address whether any current psychiatric disability was caused or chronically worsened by his service or service-connected disability, particularly in light of the Veteran's statements regarding Vietnam and his diabetes.  The rationale for each opinion expressed should also be provided. 

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the Veteran's claim of service connection for acquired psychiatric disability other than PTSD.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant unless he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded..  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


